Citation Nr: 0839027	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-03 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for lumbosacral strain with post operative 
herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

Subsequent to the certification of this appeal to the Board, 
the veteran submitted evidence directly to the Board in July 
and September of 2008.  The RO has not reviewed this evidence 
or issued a supplemental statement of the case and no waiver 
was received.  The Board finds, however, that the evidence is 
duplicative of evidence previously of record and already 
considered by the RO.  The lay statements are duplicative, as 
they substantially repeat the same information contained in 
lay statements received by VA in 2005 and 2007.  The medical 
evidence submitted is from 2005 and already contained in the 
veteran's claims file.  The arguments contained in the 
veteran's statement are identical to those advanced 
previously.  The Board finds no prejudice will result by the 
failure to remand the issue on appeal back to the RO solely 
for consideration of this evidence.

The reopened claim for service connection for lumbosacral 
strain with post operative herniated nucleus pulposus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1999 rating decision, the RO 
denied a claim for service connection for lumbosacral 
stain/low back pain.

2.  Evidence received since the December 1999 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection lumbosacral strain with post operative herniated 
nucleus pulposus.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for lumbosacral strain with post 
operative herniated nucleus pulposus.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below, and the fact that this case is being remanded 
prior to a final disposition, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

The veteran's claim for service connection for lumbosacral 
stain/low back pain was originally denied by the RO in a 
December 1999 unappealed rating decision.  In August 2003 the 
veteran submitted his request to reopen his claim for service 
connection for lumbosacral strain with post operative 
herniated nucleus pulposus.  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302.  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

In the January 2005 statement of the case, it appears that 
the RO reopened the veteran's claim for service connection 
for lumbosacral strain with post operative herniated nucleus 
pulposus and denied the claim on a de novo basis.  While the 
RO has adjudicated the issue on a de novo basis, the Board is 
under a legal duty in such a case to determine if there was 
new and material evidence submitted, regardless of the RO's 
action.  See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 
2001).  Accordingly, the Board will initially adjudicate 
whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for lumbosacral strain with post operative 
herniated nucleus pulposus.  Insofar as the veteran's claim 
has been reopened, the veteran is not prejudiced by the 
Board's discussion of materiality.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The evidence of record prior to the December 1999 final 
rating decision did not include any evidence showing a back 
condition in service or a medical opinion linking the 
veteran's claimed back pain in service with his current 
disability.

The newly submitted evidence includes a lay statement from a 
soldier the veteran claims to have served with that supports 
the veteran's assertion that he frequently went to sick bay 
with back problems.  The other lay statements received are 
from a friend and the veteran's sister, which indicate they 
had knowledge of the veteran being seen and admitted to VAMC 
Minneapolis for back pain in December 1973 and February 1974, 
respectively.  The veteran has also submitted opinions from a 
VA medical doctor which link the veteran's back condition 
with his military service, which are encompassed in VA 
outpatient treatment notes from February 2004, January 2005, 
September 2006, and January 2007.  

Since the newly received lay statements show a reported 
history of back pain in service and right after separation 
from service and the newly received medical records show a 
nexus between the veteran's current back condition and 
military service, this evidence is material to the veteran's 
claim.  Therefore, the evidence provided by the veteran is 
both new and material, and the claim for entitlement to 
service connection for lumbosacral strain with post operative 
herniated nucleus pulposus is reopened.


ORDER

New and material evidence having been submitted the claim for 
service connection for lumbosacral strain with post operative 
herniated nucleus pulposus is reopened;  to this extent only, 
the appeal is granted.




REMAND

In this case, the veteran's available service treatment 
records are negative for any diagnosis or treatment for any 
back condition.  However, in a January 2005 treatment note a 
VA physician linked the veteran's back condition to his 
military service and referenced a medical screening health 
history questionnaire she reviewed from the Marine Corps from 
September 1971.  On this 1971 questionnaire, the examiner 
indicated that the veteran had reported cramps in his legs 
and recurrent back pain.  The only service treatment records 
currently in the veteran's claims file from September 1971 
are the veteran's induction Report of Medical Examination, 
filled out by the induction examiner and the induction Report 
of Medical History, filled out by the veteran at the time.  
The Report of Medical Examination is silent as to any leg or 
back pain and the Report of Medical History section where the 
veteran would report leg or back pain is not filled out.  

The September 1971 medical screening questionnaire indicating 
back pain the VA physician referenced in her January 2005, 
September 2006 and January 2007 opinions is not of record in 
the claims file.  This record is crucial to the adjudication 
of the veteran's claim, as the VA physician relied to some 
degree on this form when issuing her medical opinions.  While 
the RO has previously attempted to obtain this record, 
another attempt should be made.  See 38 C.F.R. 3.159(c)(1).  

The veteran has not been provided a VA medical examination 
regarding the etiology or nature of the claimed disability at 
issue in this appeal.  VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability, the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  "When a nexus between a 
current disability and an in-service event is 'indicated,' 
there must be a medical opinion that provides some 
nonspeculative determination as to the degree of likelihood 
that a disability was caused by an in-service disease or 
incident to constitute sufficient medical evidence on which 
the Board can render a decision with regard to nexus."  See 
McLendon, supra at 85.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and again attempt 
to obtain the September 1971 medical 
history questionnaire that the VA 
physician indicated she reviewed in her 
January 21, 2005 outpatient treatment 
note.  This questionnaire reviewed by the 
physician indicated that the veteran 
reported cramps in his legs and recurrent 
back pain and is not currently of record 
in the veteran's claims file.  The January 
2005 outpatient note indicates that the 
veteran brought the record for review by 
the VA physician and should be in the 
veteran's possession.

2.  After the above has been completed, 
schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any back disability.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., a probability of 50 percent or 
greater) that any current back disability 
is medically related to the veteran's 
active military service, to include 
whether the disability was incurred during 
service or an existing disability was 
aggravated during service.  The entire 
claims file must be made available to the 
designated examiner and reviewed, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions, including 
any post-service injuries to the veteran's 
back.

3.  Once the above actions have been 
completed, consider the veteran's claim in 
light of all evidence added to the record 
since the most recent supplemental 
statement of the case in May 2008.  
Readjudicate the claim and issue a 
supplemental statement of the case.  Then 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


